Title: To George Washington from John Hurd, 6 March 1792
From: Hurd, John
To: Washington, George



Boston March 6th 1792

Presuming on the Candor with which Your Excellency receives Applications from persons of all Denominations—I take the Liberty with modest diffidence, to address you, & request the favor, that among the Number of Candidates for Official Business by Appointmts from Congress, I may have liberty to offer myself and beg your Indulgence to make Mention of the Circumstances & Situation I was in, previous to, & during great part of the late War.
A few years before the Commencemt of Hostilities I had officiated

as private Secretary to Governor Wentworth in New Hampshire and Deputy Surveyor of His Majestys Woods—and after several years Services under him By his recommendation remov’d into the Coho’os Country on Connecticut River, where in a then new establishd County, I was honord wth several public Employments, pardon my mentioning the particulars—viz.
Receiver General of His Majesty’s Quit Rents for the province of N:H.—Register of Deeds in the County, County Treasurer, first Justice of the Court of Common pleas, with a Commission of Colonel in the Militia—The Emoluments of all which were as good as £200 Sterling p. an[nu]m. But as I took the side of my Country from principle early in the Contest, notwithstanding a near Connection & Friendship with Governor Wentworth, I freely resignd all Employmt under the British Governmt, & was chosen by the people of Haverhill (Coho’os) to attend the first Convention at Exeter; from whence I was deputed one of the Committee to go down to Portsmouth being known to be well acquainted there, and demand of all the public Officers, the public Money they had on hand; and did actually receive out of the Treasury upwards of sixteen hundred pounds in Gold & silver, which I deliver’d into the hands of Treasurer Gilman at Exeter, and it was of eminent Service at that Juncture to send abroad for a supply of Gunpowder—this was effected while one of the British Frigates lay in the River, and Governor Wentworth at Fort William & Mary, who having Intelligence of what the Committee was doing sent two of his most intimate Friends to the Treasury, Doctor Rogers of the Council & Mr McDonough his private Secretary, the same Gentleman who now resides in Boston as British Consul, to be Evidences of the Fact—and the Barge Men of the Frigate with an Officer were also at hand to watch our Motions, offering his Services to the Treasurer, who however declin’d making any Stir, and sufferd us to carry off the money—From this time I must of Course have bid Adieu to all Expectations from the British Government.
I was often employd in the public Service, and among several Others residing on that Frontier pointed at by the Enemy, and frequently in danger of being carried off into Canada by scouting parties; was also assisting to General Bayley, Colonel Bedel and General Hazen when by Yr Excellency’s Orders he was cutting a Road towds Canada & making a Diversion in that Country.

The Circumstances of my Family oblig’d me to remove from thence to Boston my native place in 1779 where I have since resided in the Employment of an Assurance Broker—my two only Sons that I then had, I sent into the Army, one of sixteen years old was at Sarataga at the Capture of General Burgoine, and afterwards out in a privateer Captain of Marines, the other was in the Service an Ensign in Colonel Henry Jackson’s Regimt the last three years of the War, & died soon after the Close in a Consumption hasten’d on by the fatigues of the Service, being of a slender Constitution.
In the year 1783 I married the Widow of Doctor Isaac Foster who was Director General of the Hospitals for the Northern Department, a Gentleman, I presume well known to your Excellency from the time of your being at Cambridge in this State, and the greatest part of the War—he was suppos’d to have left a Sufficiency for the support of his Widow & Children by the Security he had to receive from the public—But the Necessities of the family were such as obligd us to part with the most of them at a time when they were at the lowest Ebb of Depreciation—I had the Misfortune to loose my Wife in the year 1786 who left on my hands three of the Doctor’s Children with three young ones we had together—their little Fortune being cheifly in public Securities almost exhausted, and my own property lying principally in the back Lands in N: Hampsh: where I before resided and necessarily expended very considerable Sums, but to little purpose as the Value of those Lands have turnd since the War, & having sufferd much by the Depreciation of public Securities before the new federal Government was establishd, reduces me to the Necessity of making this late application to Your Excellency for some public Employmt in an Official way—I do not look for, nor expect any great Things, a decent support being pretty far advancd in Life, woud be quite satisfactory—my Character while in New Hampshire was well known to several Gentlemn now in Congress, Mr Langdon of the Senate & Judge Livermore, also to several from this state Mr Goodhue, Mr Gerry & Mr Ames—and in particular the Vice President, to whom I had the honor of writing on the subject, last year and if your Excellency thinks proper, beg to be refer’d to him—I am sensible, Sir, you may be troubled with many solicitations in this way, & it hurts my feelings to take up so much of your time at this interesting Juneture

—If from the relation of my particular Circumstances, & the Sacrifice I made of my several Offices under the former Government by adhering to the Interest of my Country, You think I merit any Claim, whatever Commands you may honor me with shall be executed with the strictest Integrity & punctuality, and I will with the utmost gratitude acknowledge the favor, being most respectfully your Excellency’s very obedient humble Servt

John Hurd

